Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:  

Claim 2 recites “a circle having a diameter of 5 to 150 µm” in line 2. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a circle having a diameter in a range of 5 to 150 µm”.
Claim 3 recites “density of microneedles is 50 to 2,000 pieces/cm2” in line 2. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a density of microneedles is in a range of 50 to 2,000 2”.
Claim 4 recites “a thickness of a substrate of the microneedle is 3 to 200 µm” in line 2. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a thickness of a substrate of the microneedle is in a range of 3 to 200 µm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a microneedle. The Examiner suggests that claim 1 be amended as follows: “… the microneedle array comprising: a microneedle; and  a water soluble polymer, wherein [[a]] the microneedle has a height of …”
Claims 2-9 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 2 recites the limitation “wherein a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area” in lines 1-2. This limitation is unclear because it recites alternative limitations (i.e., 1. a circle having a diameter of 5 to 150 µm or 2. a plane having the same area); however, the units for the two alternatives are different. Specifically, the units for a diameter measurement are in µm, while the units for an area measurement would have to be µm2. Therefore, it is unclear to the Examiner how the plane can have an area that is the same as the diameter.  Clarification is required. 
Claim 3 recites the limitation "wherein density of microneedles is 50 to 2,000 pieces/cm2." In line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein a density of microneedles is 50 to 2,000 microneedles/cm2.”
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a substrate. The Examiner suggests that claim 4 be amended as follows: “The microneedle array for lips according to claim 1, further comprising a substrate; wherein a thickness of [[a]] the substrate of the microneedle is 3 to 200 µm.”  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a base of the adhesive tape” and “an adhesive”. 
Additionally, Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, 
The Examiner suggests that claim 6 be amended as follows: “The microneedle array for lips according to claim 1, wherein the microneedle array is lined with a protective adhesive tape comprising a base and an adhesive, wherein the[[a]] base of the adhesive tape is water-permeable, and [[an]] the adhesive is partially applied to the base.”  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a microneedle part. The Examiner suggests that claim 7 be amended as follows: “The microneedle array for lips according to claim 1, further comprising a microneedle part; wherein [[a]] the microneedle part contains one or more of a lightening ingredient, a moisturizing ingredient, and an anti-inflammatory ingredient.”  
Claim 9, lines 1-3 recite “The microneedle array for lips according to claim 1, wherein two microneedle arrays are held on one sheet to be applied simultaneously to upper and lower lips.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Additionally, it is unclear if the two microneedle arrays are held on one sheet to be applied simultaneously to upper and lower lips is positively required by claim 9. Appropriate correction is required. Examiner suggests replacing “two microneedle arrays are held on one sheet to be applied simultaneously to upper and lower lips” with “two microneedle arrays are held on one sheet configured to be applied simultaneously to upper and lower lips”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0129164 to Lee et al. 
Regarding claim 1, Lee et al. discloses a microneedle array (microneedle array 20, see Figs. 1A-1B and 7) for lips (paragraph 49) applied locally to lips in order to lighten and/or plump the lips (paragraphs 37 – administration of plumping agents such as collagen or hyaluronic acid; paragraph 50 – administration of whitening agents), the microneedle array comprising: a microneedle (microneedle 20N); and a water-soluble polymer (paragraph 37 lists a number of water soluble polymers), wherein a microneedle has a height of 50 pm to 300 µm (paragraph 35 discloses that the height can be between 50 µm and 1500 µm, which includes the claimed range). 
Regarding claim 5, Lee et al. discloses the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the water-soluble polymer is hyaluronic acid (paragraphs 12 and 37) or its derivative (paragraphs 12 and 37).
Regarding claim 7, Lee et al. discloses the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the device further comprises a microneedle part (), wherein the microneedle part contains one or more of a lightening ingredient (whitening agent; paragraph 50), a moisturizing ingredient (hyaluronic acid is a known humectant, paragraph), and an anti-inflammatory ingredient (hyaluronic acid is also a known anti-inflammatory agent; paragraph 37).
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0209563 to Amir.
Regarding claim 1, Amir discloses a microneedle array (for instance, Fig. 1B) for lips (lip remodeling, paragraph 139; lip coloring, paragraph 140) applied locally to lips in order to lighten and/or plump the lips (color the lips, paragraph 140; remodeling the lips, paragraph 139), the microneedle array comprising: a microneedle (microneedle 110); and a water-soluble polymer (biodegradable carrier made of water soluble polymers; paragraphs 116-117), wherein a microneedle has a height of 50 pm to 300 µm (paragraph 144 discloses that the height can be between 10 µm and 500 µm, which includes the claimed range). 
Regarding claim 8, Amir discloses the claimed invention as discussed above concerning claim 1, and Amir further discloses a pigment or a synthetic colorant (paragraph 139). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, either alone, or in further view of U.S. Publication No. 2005/0251088 to Kwon. 
Regarding claim 2, Lee et al. discloses the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the microneedle has a diameter of the base unit 20D of the microneedle 20N is from about 10 µm to about 1,000 µm (paragraph 35), but Lee et al. does not expressly state that a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art based on the disclosure of Lee et al. in paragraph 35 that a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area, since Lee et al. expressly notes that the outer diameter of the microneedle is about 10 µm to about 1,000 µm. 
Nonetheless, Kwon teaches a microneedle array having microneedles (micro-perforators) with a height range of between about 1-2000 µm (paragraph 40) and an outer diameter of the microneedles is greatest at the base (i.e. portion distal to the skin when the micro-perforator is inserted), and will have a diameter of between about 10-1000 µm, while the diameter near the front end (i.e. portion proximal to the skin when the micro-perforator is inserted) is preferably between about 1-100 µm (paragraph 40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedles of the device of Lee et al. to have the dimension as taught by Kwon, since these are known dimensions for microneedles in the relevant art of microneedle arrays for dermal administration of substances (paragraph 40 of Kwon). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, in further view of U.S. Publication No. 2006/0036209 to Shbramony et al. 
Regarding claim 3, Lee et al. discloses the claimed invention as discussed above concerning claim 1, but Lee et al. does not expressly discuss the density of the microneedles in the array. However, Lee et al. must have a microneedle density. 
Shbramony et al. teaches a microneedle array for transdermal delivery (title, abstract) wherein the density of microneedles in the array is 200-600 microneedles/cm2 (paragraph 109), which falls within the claimed range of 50 to 2,000 microneedles/cm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Lee et al. to have a microneedle density of 200-600 microneedles/cm2, as taught by Shbramony et al., since Lee et al. teaches that the microneedle array has a density and is used for transdermal delivery (abstract of Lee et al.) and since Shbramony et al. teaches that a microneedle density of 200-600 microneedles/cm2 is useful in transdermal delivery applications (paragraph 109 of Shbramony et al.). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, either alone, or in further view of U.S. Publication No. 2009/0099537 to DeVoe et al. 
Regarding claim 4, Lee et al. discloses the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the microneedle array has a thickness (shown in Figs. 1A and 1b), but Lee et al. does not expressly state that a thickness of a substrate of the microneedle is 3 to 200 µm.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art based on the disclosure of Lee et al. that the substrate has a thickness, and that the thickness can be modified to be in a range of 3 to 200 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Nonetheless, DeVoe et al. teaches a microneedle array having a substrate and microneedles, wherein a thickness of a substrate of the microneedle is 3 to 200 µm (127 µm, paragraph 152), and that the thickness of the substrate may vary depending on the desired end use of the microneedle array (paragraph 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Lee et al. such that the substrate has a thickness, as taught by DeVoe et al., in order to vary the thickness of the substrate depending on the desired end use of the microneedle array (paragraph 152 of DeVoe et al.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, in further view of U.S. Publication No. 2009/0182306 to Lee et al. (hereinafter referred to as Lee et al. ‘306). 
Regarding claim 6, Lee et al. discloses the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the microneedle array is lined with a protective adhesive tape (formed by attachment pad 30 and adhesive layer 30a), comprising a base (attachment pad 30) and an adhesive (adhesive layer 30a), and the adhesive (adhesive layer 30a) is partially applied to the base (attachment pad 30) (see Fig. 7).
Lee et al. does not expressly state that the base of the protective adhesive tape is water-permeable. 
Lee et al. ‘306 discloses a microneedle array (array of microneedles 108; Fig. 11) having a water permeable backing (backing 110 (paragraph 56) so that fluid may pass through the backing 110 and into the base substrate 106, either causing the substrate 106/microneedles 108 to swell and release the contained substance, or to cause the substrate 106/microneedles 108 to dissolve (paragraph 56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the base of the protective adhesive tape of the device of Lee et al. to be water-permeable, as taught by Lee et al. ‘306, so that fluid, such as water, may pass through the base of the protective adhesive tape and into the microneedle array substrate to either cause the substrate and/or microneedles to swell and release the contained substance, and/or to cause the substrate and/or microneedles to dissolve (paragraph 56 of Lee et al. ‘306). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir.
Regarding claim 9, Amir discloses the claimed invention as discussed above concerning claim 1, and Amir further discloses two microneedle arrays are held on one sheet (shown in Fig. 2A, and see paragraph 150) to be applied to the lips (lip remodeling, paragraph 139; lip coloring, paragraph 140), but Amir does not expressly state that the microneedle arrays are simultaneously applied to the upper and lower lips.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have applied the microneedle arrays of Amir to the upper and lower lips simultaneously, since Amir expressly teaches use of microneedle arrays for lip remodeling (paragraph 139) and lip coloring (paragraph 140) and applying the microneedles to both the upper and lower lips simultaneously would reduce the total amount of time for treatment with the microneedles (as opposed to applying the microneedle arrays to each of the upper and lower lip consecutively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783